Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's reply to the previous Office action, dated April 5, 2022, has been received. By way of this reply, Applicant has cancelled claim 13 and amended claims 11, 12, and 16. 
Claims 1-6, 11-12, and 14-16 are currently pending in the application. Claims 1-6 remain withdrawn from consideration.
Claims 11-12 and 14-16 are therefore currently under examination before the Office.
The rejections of record can be found in the previous Office action, dated January 7, 2022.

Claim Objections
Claim 16 was previously objected to due to minor informalities concerning proper use of superscript in exponents.
Applicant's amendments to the clams have addressed this issue, and this objection is hereby withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-15 were previously rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ekstrom (US20150093363A1).
Applicant's arguments in view of the amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claims 11, 12, 14, and 15 were previously rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ross (US20180042847A1).
Applicant's arguments in view of the amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claims 11-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Beelen (US20150190429A1, cited previously), as evidenced by Pirsl (Biol Blood Marrow Transplant. 2016 Aug; 22(8): 1517–1524) and Lee (Extracell Vesicles. 2021 Oct;10(12):e12152).
Beelen teaches a pharmaceutical preparation comprising exosomes derived from mesenchymal stem cells derived from adipose tissue, wherein the dosage of the preparation is 60.5x108 particles/mL (e.g. para. 0029-0032). Beelen further teaches that this pharmaceutical preparation is useful in a method of preventing, and/or the treatment of, graft-versus-host disease (GvHD) (claim 13). 
Beelen further teaches that this pharmaceutical preparation comprising exosomes are obtained from MSCs grown in a culture (i.e. cells that are proliferating) (e.g. para. 0020, 0035, and 0041). 
Beelen further teaches that tissue-derived mesenchymal stem-cells (MSCs) comprising exosomes are selected from human MSCs, and preferably from human MSCs derived from adipose tissue (para. 0023).
Beelen further teaches that said exosomes may be administered by injection (para. 0070).
While Beelen does not teach that the above preparation is useful for preventing or treating osteoporosis, Pirsl teaches that patients with GvHD are at risk of developing osteoporosis (page 3, second and third paragraphs). A patient with GvHD would therefore need treatment which prevents osteoporosis. Beelen therefore inherently teaches this aspect of claim 11.
While Beelen does not teach that exosomes isolated from proliferated adipose tissue-derived stem cells comprise osteoprotegerin, Lee teaches that extracellular vesicles from adipose tissue-derived stem cells are highly enriched for osteoprotegerin (see, e.g., abstract and Figure 3). Since the exosomes isolated from adipose-derived stem cells of Beelen are the same as the extracellular vesicles from adipose tissue-derived stem cells of Lee, Beelen inherently anticipates this aspect of claim 12.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 13 were previously rejected under 35 U.S.C. 103 as being unpatentable over Ross (US20180042847A1) in view of Ekstrom (US20150093363A1).
Claims 11 and 16 were previously rejected under 35 U.S.C. 103 as being unpatentable over either Ekstrom (US20150093363A1) or Ross (US20180042847A1) in view of Beelen (US 20150190429A1).
Applicant argues that neither Ross nor Ekstrom does not teach exosomes isolated from adipose tissue-derived stem cells, nor do they teach that said exosomes comprise osteoprotegrin. 
Applicant's amendments to the claims have not fully addressed this issue. In the interest of compacting prosecution, the above rejections are withdrawn, and the following new grounds of rejection is hereby issued, necessitated by Applicant's amendments to the claims:

Claims 11-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US20180042847A1, cited previously) in view of Beelen (US20150190429A1, cited previously), as evidenced by Lee (Extracell Vesicles. 2021 Oct;10(12):e12152).
Ross teaches the use of membrane-enclosed vesicles, which includes exosomes isolated from proliferating human mesenchymal stem cells (e.g. para. 0039-0047, also see para. 0024 of the instant specification) for the treatment of osteoporosis (e.g. para. 0049). Ross also teaches that mesenchymal stem cells may be derived from adipose tissue (e.g. para. 0078-0079). Ross also teaches exosomal vesicles from adipose derived mesenchymal stem cells (e.g. para. 0079-0080).
Ross also teaches that the above membrane-enclosed vesicle composition may be administered by injection (e.g. para. 0066).
Beelen teaches a pharmaceutical preparation comprising exosomes derived from mesenchymal stem cells derived from adipose tissue, wherein the dosage of the preparation is 60.5x108 particles/mL (e.g. para. 0029-0032).
While Ross does not explicitly teach the claimed dosage of claim 16, it would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to arrive at the claimed invention, especially in light of the teachings of Beelen. Determination of dosage is routinely determined by the ordinary artisan as of the effective filing date of the claimed invention was known as result effective variables that depend on the conditions of the patients. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). One of ordinary skill in the art would appreciate the amount or dosage of the exosomes in the therapy could be adjusted to achieve optimum therapeutic efficacy, especially since pharmaceutical preparations containing dosages of exosomes within the claimed range were known in the art according to the teachings of Beelen.
While Ross does not teach that exosomes isolated from proliferated adipose tissue-derived stem cells comprise osteoprotegerin, Lee teaches that extracellular vesicles from adipose tissue-derived stem cells are highly enriched for osteoprotegerin (see, e.g., abstract and Figure 3). Since the exosomes isolated from adipose-derived stem cells of Ross are the same as the extracellular vesicles from adipose tissue-derived stem cells of Lee, Ross inherently anticipates this aspect of claim 12.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112(I).
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d.
Applicant argues that Ross does not disclose that exosomes isolated from adipose-derived stem cells can be used as an active ingredient in the treatment of osteoporosis, as recited by claim 11. Applicant further argues that Ross only discloses the use of exosomes isolated from adipose-derived stem cells for the treatment of second-degree burns.
Applicant's arguments have been considered but are not found to be persuasive. 
Ross explicitly teaches that exosomes derived from mesenchymal stem cells are useful for the treatment of osteoporosis (para. 0049). 
Beelen teaches that exosomes may be produced from human mesenchymal stem cells derived from adipose tissue (para. 0023, 0029, 0036, 0079 and claim 2).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644     

/AMY E JUEDES/            Primary Examiner, Art Unit 1644